EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Poor on 07/15/2022.
The application has been amended as follows: 

Amendments to the claims:
4. The gastroretentive drug delivery device of claim 3, wherein the contacted arm moving part and arm support part move the unfolded arm along the rail while moving in the longitudinal direction toward the capsule cap by disintegration of the sustained- release formulation, and the arm reaches a portion of the capsule body free of the rail by disintegration of the sustained-release formulation and is detached from the capsule body.
14. A method for manufacturing a gastroretentive drug delivery device, the method comprising steps of: providing a capsule body having a space formed therein; providing an elastic body positioned between one end of the capsule body and an arm moving part and acting to move the arm moving part in a longitudinal direction toward the other end of the capsule body; providing the arm moving part movable along the longitudinal direction within the capsule body; providing an arm configured to be unfolded by longitudinal movement of the arm moving part and to move along [[the]] a rail; providing an arm support part movable along the longitudinal direction within the capsule body; and providing a capsule cap configured to engage the other end of the capsule body, wherein [[a]] the rail is formed along the longitudinal direction within the capsule body, 52PADO-029948 US ORD and wherein a disintegrable immediate-release formulation is positioned between the arm moving part and the arm support part, and a disintegrable sustained-release formulation is positioned between the arm support part and the capsule cap.
15. The method of claim 14, wherein the arm moving part rotates the arm with respect to [[the]] a rotating shaft of the arm while moving in the longitudinal direction toward the arm support part by disintegration of the immediate-release formulation, and the arm is unfolded perpendicularly to the capsule body when the arm moving part comes into contact with the arm support part by disintegration of the immediate-release formulation.
16. The method of claim 15, wherein the contacted arm moving part and arm support part move the unfolded arm along the rail while moving in the longitudinal direction toward the capsule cap by disintegration of the sustained-release formulation, and the arm reaches a portion of the capsule body free of the rail by disintegration of the sustained-release formulation and is detached from the capsule body.

Amendments to the specification:
[para. 0061] The arm 112 may include a first hinge part 114, a second hinge part 115, a third hinge part 116, and an elastic support part 111, which enable unfolding and folding. The arm 112 may be mounted at one end of the capsule body [[10]] 9. Illustratively, as shown in FIG. 7, the connection portion between the third hinge parts 116 may be formed so that the protrusion 150 in the capsule body [[10]] 9 may fit into the connection portion. The first hinge part 114 may engage the elastic support part 111. The second hinge part 115 may engage a wing 140 of the arm 112, and may be connected rotatably to the first hinge part 114. The third hinge part 116 may be positioned at one end of each wing 140, and may be connected rotatably to the second hinge part 115. The sustained-release supporter 17 may be18 PADO-029948 US ORDpositioned to face the third hinge part 116, and the immediate-release formulation 13 may be positioned to face the elastic support part 111, and the sustained-release formulation 14 may be positioned between the sustained-release supporter 17 and the immediate-release formulation 13. As shown in FIG. 9 to be described later, the immediate-release formulation 13 may be positioned in an area defined by the first hinge part 114, the second hinge part 115 and the elastic support part 111, and thus the diameter of the immediate-release formulation 13 may be smaller than the diameter of each of the sustained-release formulation 14 and the sustained-release supporter 17. In addition, as illustrated in FIG. 7, the arm 112 may have a pair of wings 140. In this case, to enable the unfolding and folding of the pair of wings 140, the arm 112 may have a pair of first hinge parts 114, a pair of second hinge parts 115 and a pair of third hinge parts 116. Furthermore, according to an embodiment, more than one arm 112 having a pair of wings may also be embodied, and in this case, each arm 112 may be embodied to have a pair of first hinge parts, a pair of second hinge parts and a pair of third hinge parts. 

[para. 0062] In addition, as shown in FIG. 7, the elastic body 16 may be positioned between the arm 112 and the capsule cap 10. The elastic body 16 may be composed of materials capable of providing an elastic force, such as a spring. The elastic body 16 may be mounted on the capsule body 9 in a state in which it is compressed in length. When the immediate-release formulation 13 (and subsequently the sustained-release formulation 14 and the sustained- release supporter 17) starts to be disintegrated, the elastic body 16 may act in a direction in which the length thereof expands (that is, in a direction in which the elastic support part 111 moves toward the one end of the capsule body [[1]] 9. The elastic support part 111 may include an extension 130 extending toward the other end of the capsule body 9. The extension 13019 PADO-029948 US ORDmay be inserted into the inner space of the elastic body 16, and may function to guide the elastic force of the elastic body 16 toward one end of the capsule body 9.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest art to the instant application includes: 


    PNG
    media_image1.png
    342
    655
    media_image1.png
    Greyscale

Huang: Fig. 2A-2C 

Regarding claim 1, Huang discloses a gastric residence drug delivery device (1300 device) comprising: a capsule body (as pictured above- 1310 capsule body with an open space within) having a space formed therein; an arm moving part (as pictured above- 1312 arm moving part) movable along a longitudinal direction within the capsule body (as pictured above- 1312 arm moving part movable from first end to second end of 1310 capsule body); an elastic body (1306 coil) positioned between one end of the capsule body (as pictured above- 1310 capsule body) and the arm moving part (as pictured above-1306 coil between the first end of 1310 capsule body and 1312 arm moving part) and acting to move the arm moving part in the longitudinal direction toward the other end of the capsule body (as pictured above-Fig. 2A-2C showing longitudinal movement of 1312 arm moving part toward the second end of 1310 capsule body); an arm support part (as pictured above- 1316 arm support part) movable along the longitudinal direction within the capsule body (as pictured above- 1316 arm support part movable from first end to second end of 1310 capsule body); a capsule cap (1304 cap) configured to engage the other end of the capsule body (as pictured above- 1304 cap as part of 1310 capsule body); a rail (as pictured above- 1314 rail) formed along the longitudinal direction within the capsule body (as pictured above- 1314 rails provided along the length of 1310 capsule body); and an arm (1302 arm) configured to be unfolded by longitudinal movement of the arm moving part (as pictured above- 1312 arm moving part) and move along the rail (as pictured above- Fig. 2A-2C showing longitudinal unfolding of 1302 arm along 1314 rail as 1312 arm moving part translates longitudinally). 
Huang fails to disclose that a disintegrable immediate-release formulation is positioned between the arm moving part and the arm support part, and a disintegrable sustained-release formulation is positioned between the arm support part and the capsule cap.
It would not be considered obvious to modify the system of Huang to further comprise disintegrable immediate-release and sustained-release drug formulations positioned between the arm moving and arm support part and arm support part and capsule cap respectively as this system does not work on a passive mechanism and requires stimulation from a sensor for drug release from the cap. Further, it should be noted that Huang does not qualify as prior art, but the examiner decided to include it as the closest art to the claimed structure.

    PNG
    media_image2.png
    355
    516
    media_image2.png
    Greyscale

Menachem: Fig. 11

Regarding claim 1, Menachem discloses a gastroretentive drug delivery device (2000 device) comprising: a capsule body (2003 body) having a space formed therein (para. 0282 lines 1-4); an arm moving part (as pictured above- 2110 arm moving part) movable along a longitudinal direction (moves radially with a longitudinal component) within the capsule body (2003 body); an elastic body (as pictured above- 2100 elastic body) positioned between one end of the capsule body (as pictured above- 2100 elastic body positioned between second end of 2003 body) and the arm moving part (as pictured above- 2110 arm moving part); an arm support part (2001 arm support part) movable along the longitudinal direction (moves radially with a longitudinal component from the compressed to expanded configuration) within the capsule body (2003 body); a rail (2001b rail) formed along the longitudinal direction (2001b rail formed along the edge of the arm support part 2001 which starts substantially longitudinal in respect to 2003 body) within the capsule body (2003 body); and an arm (2002 arm) configured to be unfolded by longitudinal movement (moves radially with a longitudinal component from the compressed to expanded configuration) of the arm moving part (as pictured above- 2110 arm moving part) and move along the rail (para. 0293 lines 2-5; 2002 arm moves along the rail 2001b of arm support part 2001 from the expressed to expanded configuration), wherein a disintegrable immediate-release formulation (para. 0329 lines 1-3; 1036 erodible insert with parts 2036S and 2036L) is positioned between the arm moving part and the arm support part (as pictured above- 1036 erodible insert positioned between 2110 arm moving part and 2001 arm support part in the expanded configuration).
Menachem fails to disclose the elastic body acting to move the arm moving part in the longitudinal direction toward the other end of the capsule body and a capsule cap configured to engage the other end of the capsule body.
It would not be considered obvious to modify the system of Menachem to cause the elastic body to move the arm moving part toward the other end of the capsule body and to comprise a capsule cap configured to engage the other end of the capsule body, because this would cause the device of Menachem to become inoperable. The elastic body of Menachem is physically unable to move the arm moving part toward the first end of the capsule body, because the radial motion of the arm moving part acts toward the second end of the capsule body. Further, Menachem is configured such that when the compressive force of the erodible drug within the body lowers significantly, the resilient retaining elements retract out of the recesses of the body. This causes the device to disassemble, becoming small enough to pass through the pyloric valve of the intestines. Providing a capsule cap on one end of the body would inhibit the resilient retaining device on that side from retracting out of the body and would therefore impede total disassembly of the device.

    PNG
    media_image3.png
    452
    511
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    512
    538
    media_image4.png
    Greyscale

Lee: Fig. 10-11
 
Regarding claim 1, Lee discloses a capsule endoscope (700 device) comprising: a capsule body (210 capsule body) having a space formed therein (212 capsule housing); an arm moving part (730 transmission member) movable along a longitudinal direction (moves radially with a longitudinal component from the compressed to expanded configuration) within the capsule body (pg. 9 lines 342-345; 210 capsule body); an elastic body (262 elastic body) positioned between one end of the capsule body and the arm moving part (as pictured above- 262 elastic body positioned between 730 arm moving part and the first end of 210 capsule body) and acting to move the arm moving part (730 arm moving part) in the longitudinal direction (moves radially with a longitudinal component from the compressed to expanded configuration); a capsule cap (300 cap) configured to engage the other end of the capsule body (300 cap configured to engage the second end of 210 capsule body); a rail (as pictured above- 760 rail) formed along the longitudinal direction within the capsule body (as pictured above- 760 rail formed along the length of 210 capsule body); and an arm (264 wing) configured to be unfolded by longitudinal movement (moves radially with a longitudinal component from the compressed to expanded configuration) of the arm moving part (730 arm moving part) and move along the rail (pg. 9 lines 342-345; as pictured above-264 wing connected to 730 arm moving part).
It would not be considered obvious to modify the system of Lee to cause the elastic body to move the arm moving part toward the other end of the capsule body and to comprise an arm support part and disintegrable immediate-release and sustained-release drug formulations, because an arm support part does not add any functionality to the arms of this system and without an arm support part the specific configuration of the drug formulations would not be possible. Also, this would cause the device of Lee to become inoperable. The elastic body of Lee is physically unable to move the arm moving part toward the second end of the capsule body, because the elastic body is configured to have a shape memory to move the arm moving part toward the first end of the capsule body. Further, Lee is not configured to be retained within the stomach for drug delivery, but is instead configured to pass through the digestive system for endoscopy purposes.
The method of manufacturing of claim 14 is considered allowable for the same reasons as claim 1, because claim 14 differs only from claim 1 in that the method of manufacturing comprises the steps of providing all of the structures of claim 1 in the same configuration. 
Therefore, at least for the reasons above, the system of the instant application is considered novel and non-obvious in light of the prior art available to one of ordinary skill in the art before the effective filing date of the instant application.
Claims 2-13 and 15-16 are allowable for depending upon an allowed base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781